Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
1-28, 33,34 are pending
1-28, 33,34 are rejected
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-28, 33,34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1,3,4,6,7,8,9,11,13,15,16,17,18,33, are  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1,2,3,5,6,7,8,9,14,15,16,17,18,19  of U.S. Patent No. 10925013 in view of  XV Xiang (WO 2016/019515 A1) hereinafter Xiang.

Claim 1 of instant  Application 14832205
Claim 1 of Patented  case 10925013
A method, in a base station operating in a wireless communications network, for facilitating over-the-air synchronization with a neighboring base station, the method comprising:

determining that a first neighbor cell of a plurality of neighbor cells is interfering with or is likely to interfere with a signal, from a second neighbor cell, that is used for synchronization, wherein the second neighbor cell is a desired synchronization source for the base station

sending, towards the first neighbor cell, a request for activation of a reference signal muting pattern by the first neighbor cell, the request including information identifying the second neighbor cell or a stratum of the second neighbor cell.
A method, in a base station operating in a wireless communications network, for facilitating over-the-air synchronization with a neighboring base station, the method comprising:

determining that a signal being transmitted by a first neighbor cell of a plurality of neighbor cells is interfering with or is likely to interfere with a signal, from-the a second neighbor cell, that is used by the base station for synchronization; and

 sending towards the first neighbor cell, in response to said determining, a request for activation of a reference signal muting pattern by the first neighbor cell.

subsequently determining that the signal from the second neighbor cell is not needed or is unavailable for synchronization and, in response, sending a message, towards the first neighbor cell, indicating that the reference signal muting pattern may be deactivated.



Patent application 10925013 claim 1 does not teach wherein the second neighbor cell is a desired synchronization source for the base station, the request including information identifying the second neighbor cell or a stratum of the second neighbor cell.
However, Xiang form a similar field of endeavor teaches wherein the second neighbor cell is a desired synchronization source for the base station (Xiang page 15 lines 6,7 eNB 10 is source of synchronization for eNB 20 and see also page 14 lines 32-34 eNB doing synchronization over the air with the network using synchronization mechanism such as RIBS) , the request including information identifying the second neighbor cell or a stratum of the second neighbor cell (looking at applicant specification as published [0133] the request for muting can contain any information that allow neighboring base station to understand the pattern of RS for OTA which can be represented in the form of stratum level or ECGI or any other piece of information based on this Xiang page 24, lines 33,34 and page 25 lines 1-4 and 10-14 eNB 20  i.e.  target synchronization base station  informing i.e. request  interfering neighboring base station i.e. eNB 30 which stratum level to be muted and this stratum level is the one of the source of synchronization eNB 10 and see also page  15 lines 12-22 stratum level of the source of synchronization eNB 10  is 1 and neighboring base station having stratum level 3 which may interfere with the RS signal being received by eNB 20 therefore muting is needed from interfering base station in order to guarantee synchronization accuracy see also page 26 lines 14-20 muting request info having information such as ID of the cell i.e. EUTRAN CGI and muting stratum information i.e. stratum level) .
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of patented case 10925013 and the teaching of Xiang to use an information element in order to mute potential interfering from other RS signal. Because Xiang teaches a method to muting potential interfering RS with the RS of the source of synchronization thus providing efficient spectrum utilization(Xiang page 3 lines 27-28).

Claim 3 of Instant application 14832205
Claim 2 of Patented case 10925013
wherein the request for activation is sent to a controlling node in the wireless communications network, wherein the controlling node controls a base station corresponding to the second cell. 4, (Original) The method of claim 1, wherein the request for activation is sent to a base station corresponding to the second cell
wherein the request for activation is sent to a controlling node in the wireless communications network, wherein the controlling node controls a base station corresponding to the second cell. 4, (Original) The method of claim 1, wherein the request for activation is sent to a base station corresponding to the second cell


Claim 4 of instant application 14832205 
Claim 3 of patented case 10925013
wherein the request for activation is sent to a base station corresponding to the second cell.
wherein the request for activation is sent to a base station corresponding to the second cell.







Claim 6 of instant application 14832205
Claim 5 of patented case 10925013 
further comprising determining that the second neighbor cell is a desired synchronization source, prior to determining that the first neighbor cell is interfering with or is likely to interfere with the signal from the second neighbor cell, based at least in part on a signal strength of a signal received from the second neighbor cell.
further comprising determining that the second neighbor cell is a desired synchronization source, prior to determining that the first neighbor cell is interfering with or is likely to interfere with the signal from the second neighbor cell, based at least in part on a signal strength of a signal received from the second neighbor cell.


Claim 7 of instant application 14832205
Claim 6 of patented case 10925013
further comprising receiving an indication of whether a reference signal muting pattern is available for the first neighbor cell, wherein said sending of the request is responsive to receiving said indication.
further comprising receiving an indication of whether a reference signal muting pattern is available for the first neighbor cell, wherein said sending of the request is responsive to receiving said indication.







Claim 8 of instant application 14832205 
Claim 7 of patented case 10925013
wherein the indication comprises or is associated with an identification of one or more muting patterns available for the first neighbor cell.
wherein the indication comprises or is associated with an identification of one or more muting patterns available for the first neighbor cell.


Claim 9 of instant application 14832205
Claim 8 of patented case 10925013
wherein the request for activation of the reference signal muting pattern includes a list of cells for which a muting pattern should be applied.
wherein the request for activation of the reference signal muting pattern includes a list of cells for which a muting pattern should be applied.


Claim 11 of instant application 14832205
Claim 9 of patented case 10925013 
further comprising receiving information identifying which resources are being muted or are to be muted by the first neighbor cell.
further comprising receiving information identifying which resources are being muted or are to be muted by the first neighbor cell.







Claim 13 of instant application 14832205
Claim 14 of patented case 10925013
further comprising subsequently receiving a request to deactivate the reference signal muting pattern and, in response, deactivating the reference signal muting pattern.
further comprising subsequently receiving a request to deactivate the reference signal muting pattern and, in response, deactivating the reference signal muting pattern.


Claim 15 of instant application 14832205 
Claim 15 of patented case 10925013
wherein the synchronization information comprises an identification of one or more resources that are muted in at least a first reference signal muting pattern.
wherein the synchronization information comprises an identification of one or more resources that are muted in at least a first reference signal muting pattern.


Claim 16 of instant application 14832205 
Claim 16 of patented case 10925013
wherein the identification of one or more resources that are muted comprises a subframe pattern, or a pattern periodicity, or both.
wherein the identification of one or more resources that are muted comprises a subframe pattern, or a pattern periodicity, or both.






Claim 17 of instant application 14832205 
Claim 17 of patented case 10925013
wherein the request for activation is received from another base station via a base station-to-base station interface.
wherein the request for activation is received from another base station via a base station-to-base station interface.


Claim 18 if instant application 14832205 
Claim 18 of patented case 10925013
wherein the request for activation is received from a controlling node in the wireless communications network.
wherein the request for activation is received from a controlling node in the wireless communications network.















Claim 33 of instant application 14832205 
Claim 19 of patented case 10925013
A base station apparatus comprising a transceiver circuit configured to communicate with one or more mobile stations and a communications interface circuit configured to communicate with one or more other base stations or with one or more control nodes, or one or more of each, the base station apparatus further comprising a processing circuit configured to control the transceiver circuit and the communications interface circuit and further configured to: determine that a first neighbor cell of a plurality of neighbor cells is interfering with or is likely to interfere with a signal, from a second neighbor cell, that is used for synchronization,
A base station apparatus comprising: a communications interface circuit configured to communicate with one or more other base stations or with one or more control nodes, or one or more of each; and a processing circuit configured to control the communications interface circuit and further configured to determine that a signal being transmitted by a first neighbor cell of a plurality of neighbor cells is interfering with or is likely to interfere with a signal, from a second neighbor cell, that is used by the base station apparatus for synchronization,
wherein the second neighbor cell is a desired synchronization source for the base station; and send, towards the first neighbor cell, a request for activation of a reference signal muting pattern by the first neighbor cell, the request including information identifying the second neighbor cell or a stratum of the second neighbor cell.
and send towards the first neighbor cell, via the communications interface circuit and in response to said determining, a request for activation of a reference signal muting pattern by the first neighbor cell.


Patent application 10925013 claim 19 does not teach wherein the second neighbor cell is a desired synchronization source for the base station, the request including information identifying the second neighbor cell or a stratum of the second neighbor cell.
However, Xiang form a similar field of endeavor teaches wherein the second neighbor cell is a desired synchronization source for the base station (Xiang page 15 lines 6,7 eNB 10 is source of synchronization for eNB 20 and see also page 14 lines 32-34 eNB doing synchronization over the air with the network using synchronization mechanism such as RIBS) , the request including information identifying the second neighbor cell or a stratum of the second neighbor cell (looking at applicant specification as published [0133] the request for muting can contain any information that allow neighboring base station to understand the pattern of RS for OTA which can be represented in the form of stratum level or ECGI or any other piece of information based on this Xiang page 24, lines 33,34 and page 25 lines 1-4 and 10-14 eNB 20  i.e.  target synchronization base station  informing i.e. request  interfering neighboring base station i.e. eNB 30 which stratum level to be muted and this stratum level is the one of the source of synchronization eNB 10 and see also page  15 lines 12-22 stratum level of the source of synchronization eNB 10  is 1 and neighboring base station having stratum level 3 which may interfere with the RS signal being received by eNB 20 therefore muting is needed from interfering base station in order to guarantee synchronization accuracy see also page 26 lines 14-20 muting request info having information such as ID of the cell i.e. EUTRAN CGI and muting stratum information i.e. stratum level) .
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of patented case 10925013 claim 19 and the teaching of Xiang to use an information element in order to mute potential interfering from other RS signal. Because Xiang teaches a method to muting potential interfering RS with the RS of the source of synchronization thus providing efficient spectrum utilization(Xiang page 3 lines 27-28).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 5, 6, 12, 22,23, 24,25,26,33,34  are rejected under 35 U.S.C. 103 as being unpatentable over are rejected under 35 U.S.C. 103 over Korhonen et al. (US-PG-PUB 2015/0319723 A1) in view of Siomina et al. (US-PG-PUB 2013/0040673 A1) and in view of XV Xiang (WO/2016/019515 A1) hereinafter Xiang.
The application is about interference mitigation and is shown in fig. 8 below

    PNG
    media_image1.png
    608
    561
    media_image1.png
    Greyscale









The primary reference Korhonen et al. (US-PG-PUB 2015/0319723 A1) is about synchronization group selection and is shown in fig. 3b


    PNG
    media_image2.png
    371
    440
    media_image2.png
    Greyscale









The secondary reference Siomina et al.(US-PG-PUB 2013/0040673 A1) is about determining a muting pattern for reference signal and is shown in fig. 3 
    PNG
    media_image3.png
    575
    842
    media_image3.png
    Greyscale












The third reference Xiang is about controlling synchronization of communication network and is shown in fig. 1

    PNG
    media_image4.png
    568
    883
    media_image4.png
    Greyscale









As to claim 1. Korhonen teaches a method, in a base station operating in a wireless communications network, for facilitating over-the-air synchronization with a neighboring base station(Korhonen fig.1 over the air synchronization between synchronization source and other cells and [0044] indoor cells), the method comprising:
determining that a first neighbor cell of a plurality of neighbor cells is interfering with or is likely to interfere with a signal (Korhonen [0044]-[0046] in building network in which and [0051] interference take place with the desired synchronization cell), from a second neighbor cell, that is used for synchronization(Korhonen [0051] interference take place with the desired synchronization cell), and
Korhonen does not teach sending, towards the first neighbor cell, a request for activation of a reference signal muting pattern by the first neighbor cell, 
However Siomina from a similar field of endeavor teaches sending, towards the first neighbor cell (Siomina [0052] a muting configuration being signal to a network node [0065] muting occasions for neighboring cells which may include a first or second neighbor cell see also [0075]), a request for activation of a reference signal muting pattern by the first neighbor cell (Siomina [0052] a muting pattern to be used i.e. activated for a cell and signaling for muting pattern being exchanged between eNB using X2 and [0065] muting occasions for neighboring cells which may include a first or second neighbor cell see also [0075]), 
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Siomina and the teaching of Korhonen to use muting pattern in order to avoid interference. Because Siomina teaches a method for reducing interference by enabling muting pattern based of synchronization pattern of reference point (Siomina [0001]).
The combination of Korhonen and Siomina does not teach wherein the second neighbor cell is a desired synchronization source for the base station, the request including information identifying the second neighbor cell or a stratum of the second neighbor cell.
However, Xiang form a similar field of endeavor teaches wherein the second neighbor cell is a desired synchronization source for the base station (Xiang page 15 lines 6,7 eNB 10 is source of synchronization for eNB 20 and see also page 14 lines 32-34 eNB doing synchronization over the air with the network using synchronization mechanism such as RIBS) , the request including information identifying the second neighbor cell or a stratum of the second neighbor cell (looking at applicant specification as published [0133] the request for muting can contain any information that allow neighboring base station to understand the pattern of RS for OTA which can be represented in the form of stratum level or ECGI or any other piece of information based on this Xiang page 24, lines 33,34 and page 25 lines 1-4 and 10-14 eNB 20  i.e.  target synchronization base station  informing i.e. request  interfering neighboring base station i.e. eNB 30 which stratum level to be muted and this stratum level is the one of the source of synchronization eNB 10 and see also page  15 lines 12-22 stratum level of the source of synchronization eNB 10  is 1 and neighboring base station having stratum level 3 which may interfere with the RS signal being received by eNB 20 therefore muting is needed from interfering base station in order to guarantee synchronization accuracy see also page 26 lines 14-20 muting request info having information such as ID of the cell i.e. EUTRAN CGI and muting stratum information i.e. stratum level) .
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Xiang and the combined teaching of Korhonen and Siomina to use an information element in order to mute potential interfering from other RS signal. Because Xiang teaches a method to muting potential interfering RS with the RS of the source of synchronization thus providing efficient spectrum utilization(Xiang page 3 lines 27-28).

As to claim 3. The combination of Korhonen and Xiang  teaches all the limitations of parent claim 1,
The combination of Korhonen and Xiang  does not teach the request for activation is sent to a controlling node in the wireless communications network, wherein the controlling node controls a base station corresponding to the second cell 
However, Siomina from a similar field of endeavor teaches the request for activation is sent to a controlling node in the wireless communications network (Siomina [0052] a muting pattern being signaled to a base station controlling a cell), wherein the controlling node controls a base station corresponding to the second cell (Siomina [0052] a muting pattern being signaled to a base station controlling a cell),  
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Siomina and the combined teaching of Korhonen and Xiang  to use muting pattern in order to avoid interference. Because Siomina teaches a method for reducing interference by enabling muting pattern based of synchronization pattern of reference point (Siomina [0001]).

As to claim  4. The combination of Korhonen and Xiang  teaches all the limitations of parent claim 1,
The combination of Korhonen and Takeda does not teach the request for activation is sent to a base station corresponding to the second cell
However, Siomina from a similar field of endeavor teaches the request for activation is sent to a base station corresponding to the second cell (Siomina [0052] a muting pattern to be used i.e. activated for a cell and signaling for muting pattern being exchanged between eNB using X2).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Siomina and the combined teaching of Korhonen and Xiang  to use muting pattern in order to avoid interference. Because Siomina teaches a method for reducing interference by enabling muting pattern based of synchronization pattern of reference point (Siomina [0001]).

As to claim 5. The combination of Korhonen, Siomina and Xiang teaches all the limitations of parent claim 1,
Korhonen teaches determining that the second neighbor interfering with or is likely to interfere with the signal from second neighbor cell (Korhonen [0044] interfering base station being detected), by receiving synchronization information from at least the second neighbor cell (Korhonen [0044] stratum information from multiple eNB or cell being determined and see also [0045] synchronization information being provided see also [0041]), the synchronization information indicating at least one of a stratum level and synchronization status(Korhonen [0044] stratum information from multiple eNB or cell being determined), and evaluating the received synchronization information(Korhonen [0044]synchronization source being selected based on stratum level).

As to claim 6. The combination of Korhonen, Siomina and Xiang teaches all the limitations of parent claim 1,
Korhonen teaches further comprising determining that the second neighbor cell is a desired synchronization source(Korhonen [0044]-[0046] in building network in which and [0051] interference take place with the desired synchronization cell),
prior to determining that the first neighbor cell is interfering with or is likely to interfere with the signal from second neighbor cell, based at least in part on a signal strength of a signal received from the second neighbor cell (Korhonen fig. 5 and [0058] synchronization report including information such as see [0072] path loss or received power ect.).

As to claim 12. Korhonen teaches a method, in a base station operating in a wireless communications network, for facilitating over-the-air synchronization by a neighboring base station(Korhonen fig.1 over the air synchronization between synchronization source and other cells which works according to a method and fig. 3b multiple eNB and [0044] indoor cells).
the method comprising:
Korhonen does not teach receiving a request for activation of a reference signal muting pattern for a cell supported 
by the base station, retrieving information regarding a synchronization pattern used by the source of synchronization for the neighboring base station
retrieving information regarding a synchronization pattern used by the source of synchronization for the neighboring base station
selecting a reference signal muting pattern based on the synchronization pattern 
	used by the source of synchronization for the neighboring base station; 
and
 activating the selected reference signal muting pattern in response to the request.
However, Siomina from a similar field of endeavor teaches receiving a request for activation of a reference signal muting pattern for a cell supported 
by the base station, (Siomina [0052] a muting configuration being signal to a network node [0052] a muting pattern to be used i.e. activated for a cell and signaling for muting pattern being exchanged between eNB using X2 [0065] muting occasions for neighboring cells which may include a first or second neighbor cell see also [0075]),
retrieving information regarding a synchronization pattern used by the source of synchronization for the neighboring base station (Siomina [0051] a timing pattern based on which a muting pattern is being determined); 
selecting a reference signal muting pattern based on the synchronization pattern 
	used by the source of synchronization for the neighboring base station(Siomina [0051] a muting pattern is being determined and is to be applied to a cell of  based station based on a synchronization pattern [0065] muting occasions for neighboring cells which may include a first or second neighbor cell see also [0075]), 
and
 activating the selected reference signal muting pattern in response to the request(Siomina [0052] a muting pattern to be used i.e. activated for a cell and signaling for muting pattern being exchanged between eNB using X2),
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Siomina and the  teaching of Korhonen  to use muting pattern in order to avoid interference. Because Siomina teaches a method for reducing interference by enabling muting pattern based of synchronization pattern of reference point (Siomina [0001]).
The combination of Korhonen and Siomina does not teach the request including information identifying the second neighbor cell or a stratum of the second neighbor cell.
However, Xiang form a similar field of endeavor teaches the request including information identifying the second neighbor cell or a stratum of the second neighbor cell (looking at applicant specification as published [0133] the request for muting can contain any information that allow neighboring base station to understand the pattern of RS for OTA which can be represented in the form of stratum level or ECGI or any other piece of information based on this Xiang page 24, lines 33,34 and page 25 lines 1-4 and 10-14 eNB 20  i.e.  target synchronization base station  informing i.e. request  interfering neighboring base station i.e. eNB 30 which stratum level to be muted and this stratum level is the one of the source of synchronization eNB 10 and see also page  15 lines 12-22 stratum level of the source of synchronization eNB 10  is 1 and neighboring base station having stratum level 3 which may interfere with the RS signal being received by eNB 20 therefore muting is needed from interfering base station in order to guarantee synchronization accuracy see also page 26 lines 14-20 muting request info having information such as ID of the cell i.e. EUTRAN CGI and muting stratum information i.e. stratum level) .
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Xiang and the combined teaching of Korhonen and Siomina to use an information element in order to mute potential interfering from other RS signal. Because Xiang teaches a method to muting potential interfering RS with the RS of the source of synchronization thus providing efficient spectrum utilization(Xiang page 3 lines 27-28).

As to claim 22. The combination of Korhonen, Siomina and Xiang teaches all the limitations of parent claim 19,
Korhonen teaches selecting the second base station based on an evaluation of its synchronization stratum level (Korhonen [0044] synchronization source being selected based on stratum level).

As to claim 23. The combination of Korhonen, Siomina and Xiang teaches all the limitations of parent claim 19,
Korhonen teaches selecting the second base station based on an evaluation of its potential for interfering with one or more cells supported by the neighbor base station (Korhonen [0051] source of synchronization being selected by taking interference into account see also [0046]).

As to claim 24.    The combination of Korhonen and Xiang teaches all the limitations of parent claim 12,
The combination of Korhonen and Xiang does not teach retrieving information regarding a synchronization pattern used by the source of synchronization for the neighboring base station comprises retrieving previously stored neighbor cell information
 However, Siomina from a similar field of endeavor teaches retrieving information regarding a synchronization pattern used by the source of synchronization for the neighboring base station comprises retrieving previously stored neighbor cell information (Siomina [0051] a timing pattern based on which a muting pattern is being determined ).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Siomina and the combined teaching of Korhonen and Xiang to use muting pattern in order to avoid interference. Because Siomina teaches a method for reducing interference by enabling muting pattern based of synchronization pattern of reference point (Siomina [0001]).

As to claim 25.  The combination of Korhonen and Xiang teaches all the limitations of parent claim 12,
The combination of Korhonen and Xiang retrieving information regarding a synchronization pattern used by the source of synchronization for the neighboring base station comprises activating a procedure enabling reception of time synchronization information for the source of synchronization.
However, Siomina from a similar field of endeavor teaches retrieving information regarding a synchronization pattern used by the source of synchronization for the neighboring base station comprises activating a procedure enabling reception of time synchronization information for the source of synchronization (Siomina [0051] a timing pattern based on which a muting pattern is being determined).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Siomina and the combined teaching of Korhonen and Xiang to use muting pattern in order to avoid interference. Because Siomina teaches a method for reducing interference by enabling muting pattern based of synchronization pattern of reference point (Siomina [0001]).

As to claim 33. Korhonen teaches a base station apparatus (Korhonen fig. 6a 6b a processor and transceiver) comprising a transceiver circuit configured to communicate with one or more mobile stations and a communications interface circuit configured to communicate with one or more other base stations(Korhonen fig. 6a 6b a processor and transceiver) or with one or more control nodes, or one or more of each, the base station apparatus further comprising a processing circuit configured to control the transceiver circuit and the communications interface circuit (Korhonen fig. 6a 6b a processor and transceiver and further configured to:
 the method comprising:
determining that a first neighbor cell of a plurality of neighbor cells is interfering with or is likely to interfere with a signal (Korhonen [0044]-[0046] in building network in which and [0051] interference take place with the desired synchronization cell), from a second neighbor cell, that is used for synchronization(Korhonen [0051] interference take place with the desired synchronization cell), wherein the second neighbor cell is a desired synchronization source for the base station(Korhonen [0051] interference take place with the desired synchronization cell): and
Korhonen does not teach sending, towards the first neighbor cell, a request for activation of a reference signal muting pattern by the first neighbor cell, 
However,  Siomina from a similar field of endeavor teaches sending, towards the first neighbor cell (Siomina [0052] a muting configuration being signal to a network node and see also [0116] a request including muting information), a request for activation of a reference signal muting pattern by the first neighbor cell (Siomina [0052] a muting pattern to be used i.e. activated for a cell and signaling for muting pattern being exchanged between eNB using X2 and see also [0116] a request including muting information ), 
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Siomina and the teaching of Korhonen to use muting pattern in order to avoid interference. Because Siomina teaches a method for reducing interference by enabling muting pattern based of synchronization pattern of reference point (Siomina [0001]).
The combination of Korhonen and Siomina does not teach the request include information identifying the second neighbor cell or a stratum of the second neighbor cell.
However, Xiang form a similar field of endeavor teaches the request include information identifying the second neighbor cell or a stratum of the second neighbor cell (looking at applicant specification as published [0133] the request for muting can contain any information that allow neighboring base station to understand the pattern of RS for OTA which can be represented in the form of stratum level or ECGI or any other piece of information based on this Xiang page 24, lines 33,34 and page 25 lines 1-4 and 10-14 eNB 20  i.e.  target synchronization base station  informing i.e. request  interfering neighboring base station i.e. eNB 30 which stratum level to be muted and this stratum level is the one of the source of synchronization eNB 10 and see also page  15 lines 12-22 stratum level of the source of synchronization eNB 10  is 1 and neighboring base station having stratum level 3 which may interfere with the RS signal being received by eNB 20 therefore muting is needed from interfering base station in order to guarantee synchronization accuracy see also page 26 lines 14-20 muting request info having information such as ID of the cell i.e. EUTRAN CGI and muting stratum information i.e. stratum level) .
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Xiang and the combined teaching of Korhonen and Siomina to use an information element in order to mute potential interfering from other RS signal. Because Xiang teaches a method to muting potential interfering RS with the RS of the source of synchronization thus providing efficient spectrum utilization(Xiang page 3 lines 27-28).

As to claim 34. Korhonen teaches A base station apparatus (Fig.1 a base station 100) comprising a transceiver circuit configured to communicate with one or more mobile stations (Korhonen fig. 6a a transceiver 28 and [0044] indoor cells) and a communications interface circuit configured to communicate with one or more other base stations(Korhonen fig.6a a processor 22 communicatively couple to a transceiver 28) with one or more control nodes(Korhonen [0005] E-UTRAN), or one or more of each, the base station apparatus further comprising a processing circuit configured to control the transceiver circuit and the communications interface circuit(Korhonen fig 6a a processor 22) and further configured to:
Korhonen does not teach receive a request for activation of a reference signal muting pattern for a cell supported by the base station, 
retrieving information regarding a synchronization pattern used by the source of synchronization for the neighboring base station 
selecting a reference signal muting pattern based on the synchronization pattern used by the source of synchronization for the neighboring base station, and activate the selected reference signal muting pattern in response to the request.
However, Siomina from a similar field of endeavor teaches receive a request (Siomina [0052] a muting configuration being signal to a network node), a request for activation of a reference signal muting pattern for a cell supported by the base station (Siomina [0052] a muting pattern to be used i.e. activated for a cell and signaling for muting pattern being exchanged between eNB using X2), retrieving information regarding a synchronization pattern used by the source of synchronization for the neighboring base station (Siomina [0051] a timing pattern based on which a muting pattern is being determined and see also [0052] [0053] )
selecting a reference signal muting pattern based on the synchronization pattern used by the source of synchronization for the neighboring base station(Siomina [0051] a muting pattern is being determined i.e. selected and is to be applied to a cell of  based station based on a synchronization pattern and timing pattern i.e. synchronization pattern) and activate the selected reference signal muting pattern in response to the request (Siomina [0052]-[0054] muting pattern being apply based on determination or selection of muting pattern).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Siomina and the teaching of Korhonen to use muting pattern in order to avoid interference. Because Siomina teaches a method for reducing interference by enabling muting pattern based of synchronization pattern of reference point (Siomina [0001]).
The combination of Korhonen and Siomina does not teach the request including information identifying the second neighbor cell or a stratum of the second neighbor cell.
However Xiang form a similar field of endeavor teaches the request including information identifying the second neighbor cell or a stratum of the second neighbor cell (looking at applicant specification as published [0133] the request for muting can contain any information that allow neighboring base station to understand the pattern of RS for OTA which can be represented in the form of stratum level or ECGI or any other piece of information based on this Xiang page 24, lines 33,34 and page 25 lines 1-4 and 10-14 eNB 20  i.e.  target synchronization base station  informing i.e. request  interfering neighboring base station i.e. eNB 30 which stratum level to be muted and this stratum level is the one of the source of synchronization eNB 10 and see also page  15 lines 12-22 stratum level of the source of synchronization eNB 10  is 1 and neighboring base station having stratum level 3 which may interfere with the RS signal being received by eNB 20 therefore muting is needed from interfering base station in order to guarantee synchronization accuracy see also page 26 lines 14-20 muting request info having information such as ID of the cell i.e. EUTRAN CGI and muting stratum information i.e. stratum level) .
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Xiang and the combined teaching of Korhonen and Siomina to use an information element in order to mute potential interfering from other RS signal. Because Xiang teaches a method to muting potential interfering RS with the RS of the source of synchronization thus providing efficient spectrum utilization(Xiang page 3 lines 27-28).

Claims 2 and 13 are rejected under 35 U.S.C. 103 over Korhonen et al. (US-PG-PUB 2015/0319723 A1) in view of Siomina et al. (US-PG-PUB 2013/0040673 A1) in view of XV Xiang (WO/2016/019515 A1) hereinafter Xiang and in view of Yi et al. (2016/0192304 A1) and in view of Kwun et al.  (US-PG-PUB 2011/0300807 A1)

As to claim 2.     The combination of Korhonen, Siomina and Xiang does not teach further comprising subsequently determining that the signal from the second neighbor cell is not needed or is unavailable for synchronization and, in response, sending a message, towards the first neighbor cell, indicating that the reference signal muting pattern may be deactivated.
	However, Kwun  from a similar field of endeavor teaches further comprising subsequently determining that the signal from the second neighbor cell is not needed or is unavailable for synchronization and, in response, sending a message, towards the first neighbor cell, indicating that the reference signal muting pattern may be deactivated(Kwun [0047] describes a pico base station stopping a blanking operation when there is no macro UE requiring the blanking operation;[0051] describes the pico base station as having set a maximum number of subbands that may be blanked; [0110] describes the pico base station as ensuring the number of subbands to be blanked does not exceed its maximum number of blanking subbands).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Kwun and the combined teaching of Korhonen, Siomina and Xiang in order to stop a muting process once it is no longer needed. Because Kwun teaches ending  the muting operations allows base stations to free up resources and more provide more bandwidth thus providing efficient spectrum utilization (Kwun [0047]).

As to claim 13.  The combination of Korhonen, Siomina and Xiang teaches all the limitations of parent claim 12,
The combination of Korhonen, Siomina and Xiang does not teach subsequently receiving a request to deactivate the reference signal muting pattern and, in response, deactivating  the reference signal muting pattern
However, Kwun  from a similar field of endeavor teaches subsequently receiving a request to deactivate the reference signal muting pattern and, in response, deactivating  the reference signal muting pattern(Kwun [0047] describes a pico base station stopping a blanking operation when there is no macro UE requiring the blanking operation;[0051] describes the pico base station as having set a maximum number of subbands that may be blanked; [0110] describes the pico base station as ensuring the number of subbands to be blanked does not exceed its maximum number of blanking subbands).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Kwun and the combined teaching of Korhonen, Siomina and Xiang in order to stop a muting process once it is no longer needed. Because Kwun teaches ending  the muting operations allows base stations to free up resources and more provide more bandwidth thus providing efficient spectrum utilization (Kwun [0047]).

Claims 7, 8, 9,10,11,28 are rejected under 35 U.S.C. 103 over Korhonen et al. (US-PG-PUB 2015/0319723 A1) in view of Siomina et al. (US-PG-PUB 2013/0040673 A1) in view of XV Xiang (WO/2016/019515 A1) hereinafter Xiang and in view of Wu (US-PG-PUB 2016/0211955).

As to claim 7.    The combination of Korhonen, Siomina and Xiang teaches all the limitations of parent claim 1,
The combination of Korhonen, Siomina and Xiang does not teach receiving an indication of whether a reference signal muting pattern is available for the first neighbor cell, wherein said sending of the request is responsive to receiving said indication.
However, Wu from a similar filed of endeavor teaches receiving an indication of whether a reference signal muting pattern is available for the first neighbor cell, wherein said sending of the request is responsive to receiving said indication ( Wu Fig. 8A illustrates and [0049] describes aggressor/interfering eNBs as providing a sets of available Almost Blank Subframes (ABS's) to. another eNB; [0051] describes the aggressor eNBs receiving a preferred ABS pattern (set), and the aggressor eNBs respond with an indication of the allocated ABS pattern).
Therefore, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching Wu and the combined teaching of Korhonen, Siomina and Xiang in order to reduce interference among cells by using ABS allocation thus improving QOS (Wu [0006]).

As to claim 8.  The combination of Korhonen, Siomina and Xiang teaches all the limitations of parent claim 7,
	The combination of Korhonen, Siomina and Xiang does not teach the indication comprises or is associated with an identification of one or more muting patterns available for the first neighbor cell
However, Wu from a similar field of endeavor teaches indication comprises or is associated with an identification of one or more muting patterns available for the first neighbor cell (Wu Fig. 8A illustrates and [0049] describes each aggressor/interfering eNBs as providing a set of available ABS patterns to a eNB).
Therefore, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching Wu and the combined teaching of Korhonen, Siomina and Xiang in order to reduce interference among cells by using ABS allocation thus improving QOS (Wu [0006]).

As to claim 9.    The combination of Korhonen, Siomina and Xiang teaches all the limitations of parent claim 1
The combination of Korhonen, Siomina and Xiang does not teach the request for activation of the reference signal muting pattern includes a list of cells for which a muting pattern should be applied
However, Wu from a similar field of endeavor teaches  the request for activation of the reference signal muting pattern includes a list of cells for which a muting pattern should be applied (Wu Fig. 8A illustrates and [0052] describes the eNB returning a list of ABS patterns received from other aggressor/interfering cells to an aggressor/interfering cell).
Therefore, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching Wu and the combined teaching of Korhonen, Siomina and Xiang in order to reduce interference among cells by using ABS allocation thus improving QOS (Wu [0006]).

As to claim 10.    The combination of Korhonen, Siomina and Xiang teaches all the limitations of parent claim 1,
The combination of Korhonen, Siomina and Xiang does not teach performing synchronization based on the signal from the second neighbor cell
However, Wu from a similar field of endeavor teaches performing synchronization based on the signal from the second neighbor cell ( Wu [0052] describe the victim cell determining preferred ABS patterns for aggressor cells; thus, aggressor cells are effectively synchronized with the victim cell to prevent further interference above a given threshold; therefore, synchronization is based on interference estimates from each cell, which would include the victim cell to which the other cells are effectively synchronized).
Therefore, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching Wu and the combined teaching of Korhonen, Siomina and Xiang in order to reduce interference among cells by using ABS allocation thus improving QOS (Wu [0006]).

As to claim 11.    The combination of Korhonen, Siomina and Xiang teaches all the limitations of parent claim 1,
The combination of Korhonen, Byun and Xiang  does not teach receiving information identifying which resources are being muted or are to be muted by the first neighbor cell
However, Wu from a similar field of endeavor teaches receiving information identifying which resources are being muted or are to be muted by the first neighbor cell (Wu  Fig. 3 illustrates and [0033] describes where the first base station is determined to become the lead base station encoding bits for all resource elements except for those designated for its cell-specific reference signal; thus, when the base station to be used for synchronization is determined the resource elements to be muted are also determined).
Therefore, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching Wu and the combined teaching of Korhonen, Siomina and Xiang in order to reduce interference among cells by using ABS allocation thus improving QOS (Wu [0006]).

As to claim 14.    The combination of Korhonen, Siomina and Xiang teaches all the limitations of parent claim 12,
The combination of Korhonen and Xiang does not teach first receiving a request for synchronization information and responding with synchronization information that includes at least an indication that one or more reference signal muting patterns is/are available
However, Wu from a similar field of endeavor teaches first receiving a request for synchronization information and responding with synchronization information that includes at least an indication that one or more reference signal muting patterns is/are available (Wu Fig. 8A and [0048] illustrates and [0049] describes each aggressor/interfering eNBs as providing a set of available ABS patterns to a eNB)
Therefore, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching Wu and the combined teaching of Korhonen and Xiang in order to reduce interference among cells by using ABS allocation thus improving QOS (Wu [0006]).

As to claim 15.    The combination of Korhonen, Siomina and Xiang teaches all the limitations of parent claim 14,
The combination of Korhonen, Siomina and Xiang teaches does not teach the synchronization information comprises an identification of one or more resources that are muted in at least a first reference signal muting pattern.
However, Wu from a similar field of endeavor teaches wherein the synchronization information comprises an identification of one or more resources that are muted in at least a first reference signal muting pattern (Wu [0053] describes the ABS allocation message as reflecting the actual ABS pattern implemented by the aggressor eNB [0028] synchronization information comprising information on subframe which are ABS).
Therefore, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching Wu and the combined teaching of Korhonen and Xiang in order to reduce interference among cells by using ABS allocation thus improving QOS (Wu [0006]).

As to claim 28. The combination of Korhonen, Siomina and Xiang teaches all the limitations of parent claim 12,
The combination of Korhonen, Siomina and Xiang  does not teach the message indicating the activated reference signal muting pattern further identifies one or more cells for which the reference signal muting has been activated.
However Wu, from a similar field of endeavor teaches the message indicating the activated reference signal muting pattern further identifies one or more cells for which the reference signal muting has been activated (Wu Fig. 8A illustrates and [0052] describes the eNB returning a list of ABS patterns received from other aggressor/interfering cells to an aggressor/interfering cell).
Therefore, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching Wu and the combined teaching of Korhonen, Siomina and Xiang in order to reduce interference among cells by using ABS allocation thus improving QOS (Wu [0006]).

Claim 16 is rejected under 35 U.S.C. 103 over Korhonen et al. (US-PG-PUB 2015/0319723 A1) in view of Siomina et al. (US-PG-PUB 2013/0040673 A1) in view of XV Xiang (WO/2016/019515 A1) hereinafter Xiang in view of Wu (US-PG-PUB 2016/0211955) and in view of Yi et al. (2016/0192304 A1).

As to claim 16. The combination of Korhonen, Siomina, Xiang and Wu teaches all the limitations of parent claim 14,
	The combination of Korhonen, Siomina, Xiang and Wu does not teach the identification of one or more resources that are muted comprises a subframe pattern, or a pattern periodicity, or both
However, Yi from a similar field of endeavor teaches the identification of one or more resources that are muted comprises a subframe pattern, or a pattern periodicity, or both (Yi [0102] synchronization gap having periodicity).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Yi and the combined teaching of Korhonen, Siomina , Xiang and Wu  to use signaling to enhancement to achieve network synchronization (Yi [0006][0009]).

Claims 17-21,27 are rejected under 35 U.S.C. 103 over Korhonen et al. (US-PG-PUB 2015/0319723 A1) in view of Siomina et al. (US-PG-PUB 2013/0040673 A1)  in view of XV Xiang (WO/2016/019515 A1) hereinafter Xiang and in view of Byun (US-PG-PUB 2017/0055327 A1) hereinafter Byun. 

As to claim 17. The combination of Korhonen, Siomina, Xiang teaches all the limitations of parent claim 12,
The combination of Korhonen, Siomina, Xiang does not teach the request for activation is received from another base station via a base station-to-base station interface 
However, Byun from a similar field of endeavor teaches the request for activation is received from another base station via a base station-to-base station interface(Byun [0038] base stations communicating to each other including sending activation signal via X2).
Therefore, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Byun and the combined teaching of Korhonen, Siomina, Xiang to use signaling to indicate muting pattern using a stratum level. Because Byun teaches a method of using a stratum level and network listening in order to achieve efficient synchronization to a donor cell (Byun [0007] [0010] [0011]).

As to claim 18.    The combination of Korhonen, Siomina, Xiang teaches all the limitations of parent claim 12,
The combination of Korhonen, Siomina, Xiang does not teach the request for activation is received from a controlling node in the wireless communications network  
However,  Byun from a similar field of endeavor teaches the request for activation is received from a controlling node in the wireless communications network  (Byun [0057] RS being configured per stratum level and listening eNB requesting another eNB i.e. controlling node to mute subframe using network signaling).
Therefore, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Byun and the combined teaching of Korhonen, Siomina, Xiang to use signaling to indicate muting pattern using a stratum level. Because Byun teaches a method of using a stratum level and network listening in order to achieve efficient synchronization to a donor cell (Byun [0007] [0010] [0011]).

As to claim 19. The combination of Korhonen, Siomina, Xiang teaches all the limitations of parent claim 12,
The combination of Korhonen, Siomina, Xiang does not teach sending a message requesting activation of a reference signal muting pattern for a cell supported by a second base station
However, Byun from a similar field of endeavor teaches sending a message requesting activation of a reference signal muting pattern for a cell supported by a second base station(Byun [0057] RS being configured per stratum level and listening eNB requesting another eNB i.e. controlling node to mute subframe using network signaling).
Therefore, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Byun and the combined teaching of Korhonen, Siomina, Xiang to use signaling to indicate muting pattern using a stratum level. Because Byun teaches a method of using a stratum level and network listening in order to achieve efficient synchronization to a donor cell (Byun [0007] [0010] [0011]).

As to claim 20. The combination of Korhonen, Siomina, Xiang teaches all the limitations of parent claim 19,
The combination of Korhonen, Siomina, Xiang does not teach the message is sent to the second base station 
However, Byun from a similar field of endeavor teaches the message is sent to the second base station (Byun [0038] base stations communicating to each other including sending activation signal via X2).
Therefore, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Byun and the combined teaching of Korhonen, Siomina, Xiang to use signaling to indicate muting pattern using a stratum level. Because Byun teaches a method of using a stratum level and network listening in order to achieve efficient synchronization to a donor cell (Byun [0007] [0010] [0011]).

As to claim 21 The combination of Korhonen, Siomina, Xiang teaches all the limitations of parent claim 19,
The combination of Korhonen and Yi does not teach the message is sent to a control node in the wireless communications network 
However, Byun from a similar field pf endeavor teaches the message is sent to a control node in the wireless communications network  (Byun [0057] RS being configured per stratum level and listening eNB requesting another eNB i.e. controlling node to mute subframe using network signaling)
Therefore, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Byun and the combined teaching of Korhonen, Siomina, Xiang to use signaling to indicate muting pattern using a stratum level. Because Byun teaches a method of using a stratum level and network listening in order to achieve efficient synchronization to a donor cell (Byun [0007] [0010] [0011]).

As to claim 27.  The combination of Korhonen, Siomina, Xiang teaches all the limitations of parent claim 12,
The combination of Korhonen, Siomina, Xiang does not teach responding to the request for activation with a message indicating the activated reference signal muting pattern
However, Byun from a similar field of endeavor teaches responding to the request for activation with a message indicating the activated reference signal muting pattern (Byun [0057] sending a muting pattern in order to mute interfering subframe to an interfering eNB), 
Therefore, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Byun and the combined teaching of Korhonen, Siomina, Xiang to use signaling to indicate muting pattern using a stratum level. Because Byun teaches a method of using a stratum level and network listening in order to achieve efficient synchronization to a donor cell (Byun [0007] [0010] [0011]).

Claim 26 is rejected under 35 U.S.C. 103 over Korhonen et al. (US-PG-PUB 2015/0319723 A1) in view of Siomina et al. (US-PG-PUB 2013/0040673 A1) in view of XV Xiang (WO/2016/019515 A1) hereinafter Xiang  and in view of Lee (US-PG-PUB 2013/0286931 A1).

As to claim 26.     The combination of Korhonen, Siomina and Xiang teaches all the limitations of parent claim 12,
Korhonen teaches wherein the information identifying a source of synchronization for the neighboring base station or a stratum of the source of synchronization for the neighboring base station identifies the stratum of the source of synchronization (Korhonen [0044] stratum information from multiple eNB or cell being determined and see also [0045] synchronization information being provided see also [0041]),
The combination of Korhonen, Siomina and Xiang does not teach selecting a muting pattern that matches in full the pattern of reference symbols for synchronization transmitted by the source of synchronization.
However, Lee from a similar field of endeavor teaches selecting a muting pattern that matches in full the pattern of reference symbols for synchronization transmitted by the source of synchronization (Lee [0080] a  ABS which coincide with synchronization signal or reference signal).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Lee and the combined teaching of Lee and the combined teaching of Korhonen, Siomina and Xiang to select muting based synchronization pattern that match in full pattern reference signal. Because Lee teaches a method about efficient transmission in wireless communication system (Lee [0006] [0007]).



Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VOSTER PREVAL/Examiner, Art Unit 2412    

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412